Exhibit 10(l)

 

SECRETARIAL CERTIFICATION OF
RESOLUTIONS ADOPTED BY THE
PERSONNEL COMMITTEE OF THE
BOARD OF DIRECTORS OF
TCF FINANCIAL CORPORATION

 

May 3, 2002

 

Re:                             Amendment of Senior Officer Deferred
Compensation Plan to Allow Election to Receive Current Payment of TCF Stock
Dividends.

 

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

WHEREAS, this Committee is authorized to amend the TCF Financial Senior Officer
Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, this Committee considers it advisable to amend the Plan to allow
participants whose deferred compensation is invested in TCF stock to elect to
receive current distributions of the dividends paid on such stock;

 

NOW, THEREFORE, it is hereby:

 

RESOLVED, that the Plan is hereby amended by adding a new clause (v) at the end
of subparagraph 10.b. thereof, to read as follows:

 

“(v)         Notwithstanding anything herein to the contrary, an Employee may
elect to receive a current distribution of dividends that would otherwise be
credited to the Employee’s TCF Stock Account.  Such elections shall be made in
such form and at such time or times, and shall apply to such dividends, as the
Committee shall determine; provided, that in no event shall an election be
effective if it is received by the Committee:

 

(A)          more than 30 days after the date on which the amendment adding this
clause (v) is adopted, if the election relates to dividends declared in calendar
year 2002 after the expiration of such 30-day period; otherwise

 

(B)           after December 31 of the calendar year preceding the calendar year
in which the dividends to which the election relates are declared.

 

Except as provided in paragraph 6 hereof, an election to receive a current
distribution of dividends shall be irrevocable upon its receipt by the
Committee, and it shall apply to all dividends that are declared in the calendar
year(s) (or portion thereof) to which the election applies.  Dividends with
respect to which an election described in this paragraph 10.b.v. has been made
shall be distributed to the Employee as soon as administratively feasible after
they would otherwise have been credited to the Employee’s Account.”

 

This amendment shall be effective with respect to dividends that are declared
more than 30 days after the date on which the amendment is adopted.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing is a true and correct copy of a resolution adopted by the
Personnel Committee of the Board of Directors of TCF Financial Corporation held
on May 3, 2002, and that such resolution has not been modified or rescinded as
of the date hereof.

 

(Corporate Seal)

 

 

Dated:  June 25, 2002

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

--------------------------------------------------------------------------------


 

Exhibit 10(l)

SECRETARIAL CERTIFICATION OF
RULES AND PROCEDURES ADOPTED BY THE
PERSONNEL COMMITTEE OF THE
BOARD OF DIRECTORS OF
TCF FINANCIAL CORPORATION

 

Re:                             Rules and Procedures Governing Elections to
Receive Current Payment of Dividends on TCF Stock under the Executive and Senior
Officer Deferred Compensation Plans.

 

The TCF Financial Executive and Senior Officer Deferred Compensation Plans (the
“Plans”) have been amended to allow participants whose deferred compensation is
deemed to be invested in TCF stock to elect to receive current distributions of
the dividends paid on such stock.  The amendments authorize this Committee to
establish rules and procedures governing such elections.

 

The following rules and procedures govern elections by participants in the Plans
to receive current distributions of dividends (“Dividend Distribution
Elections”) pursuant to paragraph 10.b(v) of each Plan, as so amended.

 

1.                                       Dividend Distribution Elections may
only be made by Plan participants who are actively employed by a participating
employer.

 

2.                                       Dividend Distribution Elections may
only be made with respect to cash dividends that are declared after June 1,
2002, and that would otherwise be credited to the electing participants’ TCF
Stock Accounts in either Plan.

 

3.                                       Dividend Distribution Elections must be
in 10% increments of the eligible dividends.

 

4.                                       Dividend Distribution Elections
applicable to dividends that are declared after June 1, 2002 and before January
1, 2003 must be received by TCF no later than June 1, 2002.  Each such election
shall be irrevocable upon its receipt by TCF, and it shall apply to all cash
dividends that are declared after June 1, 2002 and before January 1, 2003.

 

5.                                       Dividend Distribution Elections
applicable to dividends that are declared in a calendar year commencing after
December 31, 2002 must be received by TCF prior to January 1 of the calendar
year in which the dividends are declared.  Each such election shall be
irrevocable upon its receipt by TCF, and it shall apply to all cash dividends
that are declared in the calendar year to which it applies.

 

6.                                       Except as provided in paragraph 7, a
separate Dividend Distribution Election must be made for cash dividends that are
declared in each calendar year.  If a participant does not make a Dividend
Distribution Election for a particular calendar year, all dividends that are
declared in that calendar year will be credited to the participant’s TCF Stock
Account.

 

7.                                       A Plan participant who notifies a
participating employer of his or her intent to terminate employment, or who is
notified by a participating employer that his or her employment will be
terminated, may, within 30 days after the date of such notification, make a
one-time Dividend Distribution Election with respect to cash dividends that are
declared in calendar years commencing after the participant’s termination of
employment.  Each such election will be irrevocable (regardless of whether the
participant’s employment terminates pursuant to the notification), and it will
apply to all cash dividends that are declared in calendar years commencing after
the later of:

 

a.                                       the date on which the election is
received by TCF; or

 

b.                                      the date on which the participant’s
employment terminates.

 

These procedures are effective as of May 2, 2002, and they will remain in effect
until they are changed or revoked by further action of the Committee.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing is a true and correct copy of rules and procedures adopted by
the Personnel Committee of the Board of Directors of TCF Financial Corporation,
effective as of May 3, 2002, and that such rules and procedures have not been
changed or revoked as of the date hereof.

 

(Corporate Seal)

 

 

Dated:  June 25, 2002

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

--------------------------------------------------------------------------------